 Case: 4:21-cv-00029-JMB Doc. #: 29 Filed: 03/04/21 Page: 1 of 5 PageID #: 163



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION
MALLORY RUSCH,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       vs.                                       )           No. 4:21 CV 29 JMB
                                                 )
CITY OF ST. LOUIS, MISSOURI,                     )
                                                 )
               Defendant.                        )

                               CASE MANAGEMENT ORDER

       Pursuant to the Civil Justice Reform Act Expense and Delay Reduction Plan and the

Differentiated Case Management Program of the United States District Court of the Eastern

District of Missouri and the Rule 16 Conference held on March 4, 2021,

       IT IS HEREBY ORDERED that the following schedule shall apply in this case, and

will be modified only upon a showing of exceptional circumstances:

                                    I. SCHEDULING PLAN

       1.      This case has been assigned to Track 1 (Expedited).

       2.      The deadline for joinder of additional parties or amendment of pleadings without

leave of Court is March 26, 2021.

       3.      Disclosure shall proceed in the following manner:

               (a)     The parties shall make all disclosures required by Rule 26(a)(1),

Fed.R.Civ.P., no later than April 5, 2021.

               (b)     The parties shall disclose all expert witnesses and shall provide the reports

required by Rule 26(a)(2), Fed.R.Civ.P., no later than May 14, 2021, and shall make expert

witnesses available for depositions, and have depositions completed, no later than June 7, 2021.
 Case: 4:21-cv-00029-JMB Doc. #: 29 Filed: 03/04/21 Page: 2 of 5 PageID #: 164



               (c)     The presumptive limits of ten depositions per side and twenty-five

interrogatories per party as set forth in Fed.R.Civ.P. 30 and 33, respectively, shall apply in this

case. The parties may agree by stipulation on other limits on discovery.

               (d)     The parties shall complete all discovery no later than July 7, 2021.

               (e)     Motions to compel shall be pursued in a diligent and timely manner, but in

no event filed more than eleven (11) days following the discovery deadline set out above.

Before a motion to compel is filed, the parties shall schedule a telephone conference with the

Court and shall send to the Court a joint summary, no longer than one page, of the issues on

which the parties seek the Court’s guidance. Any motions filed before a telephone conference is

scheduled will be denied without prejudice.

       4.      This case shall be referred to alternative dispute resolution on June 4, 2021, and

ADR conference(s) shall be concluded by August 2, 2021.

       5.      Any motions to dismiss, for summary judgment, or for judgment on the pleadings,

or motions to limit or exclude expert testimony shall be filed no later than August 16, 2021. The

response in opposition to such a motion will be due twenty-one days later, or no later than

September 7, 2021; the reply in support of the motion will be due seven days after the response,

or no later than September 14, 2021. The undersigned requests that the filing party deliver to

chambers courtesy copies of such motions, responses, and replies, along with all attached

exhibits.

                              II. ORDER RELATING TO TRIAL

       This action is set for a NON–JURY trial on Monday, December 6, 2021, at 9:00 a.m.

It will be scheduled for 1 day.




                                                  2
 Case: 4:21-cv-00029-JMB Doc. #: 29 Filed: 03/04/21 Page: 3 of 5 PageID #: 165



         Pursuant to Local Rule 8.04, the Court may tax against one or all parties the per diem,

mileage, and other expenses of providing a jury for the parties, when the case is terminated or

settled by the parties at a time too late to cancel the jury attendance or to use the summoned

jurors in another trial, unless good cause for the delayed termination or settlement is shown.

         In this case, unless otherwise ordered by the Court, the attorneys shall, not less than

twenty-one (21) days prior to the date set for trial:

         1.     Stipulation: Meet and jointly prepare and file with the Court a JOINT Stipulation

of all uncontested facts, which may be read into evidence subject to any objections of any party

set forth in said stipulation (including a brief summary of the case which may be used on voir

dire).

         2.     Witnesses:

                (a)     Deliver to opposing counsel, and file with the Court, a list of all proposed

witnesses, identifying those witnesses who will be called to testify and those who may be called.

                (b)     Except for good cause shown, no party will be permitted to call any

witnesses not listed in compliance with this Order.

         3.     Exhibits:

                (a)     Mark for identification all exhibits to be offered in evidence at the trial

(Plaintiff to use Arabic numerals and defendant to use letters, e.g., Pltf-1, Deft-A, or Pltf Jones-1,

Deft Smith-A, if there is more than one plaintiff or defendant), and deliver to opposing counsel

and file with the Court a list of such exhibits, identifying those that will be introduced into

evidence and those that may be introduced. This list shall clearly indicate for each business

record whether the proponent seeks to authenticate the business record by affidavit or declaration

pursuant to Fed.R.Evid. 902(11) or 902(12).

                                                   3
 Case: 4:21-cv-00029-JMB Doc. #: 29 Filed: 03/04/21 Page: 4 of 5 PageID #: 166



               (b)     Submit said exhibits or true copies thereof, and copies of all affidavits or

declarations pursuant to Fed.R.Evid. 902(11) or 902(12), to opposing counsel for examination.

Prior to trial, the parties shall stipulate which exhibits may be introduced without objection or

preliminary identification, and shall file written objections to all other exhibits.

               (c)     Except for good cause shown, no party will be permitted to offer any

exhibits not identified or not submitted by said party for examination by opposing counsel in

compliance with this Order. Any objections not made in writing at least fourteen (14) days prior

to trial may be considered waived.

       4.      Depositions, Interrogatory Answers, and Request for Admissions:

               (a)     Deliver to opposing counsel and file with the Court a list of all

interrogatory answers or parts thereof and depositions or parts thereof (identified by page and

line numbers), and answers to requests for admissions proposed to be offered in evidence. At

least fourteen (14) days before trial, opposing counsel shall state in writing any objections to

such testimony and shall identify any additional portions of such depositions not listed by the

offering party which opposing counsel proposes to offer.

               (b)     Except for good cause shown, no party will be permitted to offer any

interrogatory answer, or deposition or part thereof, or answer to a request for admissions not

listed in compliance with this Order. Any objections not made as above required may be

considered waived.

       5.      Trial Brief: Submit to the Court and opposing counsel a trial brief stating the

legal and factual issues and authorities relied on and discussing any anticipated substantive or

procedural problems.




                                                   4
 Case: 4:21-cv-00029-JMB Doc. #: 29 Filed: 03/04/21 Page: 5 of 5 PageID #: 167



      In all cases the parties shall deliver to chambers courtesy copies of their Pretrial

Compliance.

      Failure to comply with any part of this Order may result in the imposition of sanctions.


                            Dated this 4th day of March, 2021.


                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               5
